Case 8:19-cv-01092-JLS-DFM Document 20 Filed 08/31/20 Page 1 of 3 Page ID #:140



   1   Youssef H. Hammoud, Esq. (SBN: 321934)
   2   Lauren Tegan Rodkey, Esq. (SBN: 275830)
       Price Law Group, APC
   3   6345 Balboa Blvd., Suite 247
   4   Encino, CA 91316
       T: (818) 600-5596
   5   F: (818) 600-5496
   6   E: youssef@pricelawgroup.com
       E: tegan@pricelawgroup.com
   7   Attorneys for Plaintiff,
   8   Richelle Burris
   9
                             UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12
       RICHELLE BURRIS,                           Case No.: 8:19-cv-01092-JLS-DFM
  13
                    Plaintiff,                    NOTICE OF SETTLEMENT AS TO
  14                                              DEFENDANT DISCOVER BANK
             v.
  15
  16   DISCOVER BANK,
  17               Defendant.
  18
  19
             NOTICE IS HEREBY GIVEN that Plaintiff Richelle Burris and Defendant
  20
  21   Discover Bank (“Discover”) have settled all claims between them in this matter. The
  22   parties are in the process of completing the final settlement documents and expect to
  23
       file a Stipulation for Dismissal with Prejudice as to Discover within the next forty-
  24
  25   five (45) days. Plaintiff requests that the Court vacate all pending deadlines and
  26   hearings in this matter as to Discover. Plaintiff also requests that the Court retain
  27
       jurisdiction for any matters related to completing and/or enforcing the settlement.
  28


                                                -1-
Case 8:19-cv-01092-JLS-DFM Document 20 Filed 08/31/20 Page 2 of 3 Page ID #:141



   1                                       RESPECTFULLY SUBMITTED,
   2
                                           PRICE LAW GROUP, APC
   3
   4   Dated: August 31, 2020              By: /s/ Youssef H. Hammoud
                                           Youssef H. Hammoud (SBN: 321934)
   5                                       PRICE LAW GROUP, APC
   6                                       6345 Balboa Blvd, Suite 247
                                           Encino, CA 91316
   7                                       T: (818) 600-5596
   8                                       F: (818) 600-5496
                                           E: youssef@pricelawgroup.com
   9                                       Attorneys of Plaintiff,
  10                                       Richelle Burris
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                           -2-
Case 8:19-cv-01092-JLS-DFM Document 20 Filed 08/31/20 Page 3 of 3 Page ID #:142



   1                            CERTIFICATE OF SERVICE
   2
             I hereby certify that on August 31, 2020, I electronically filed the foregoing
   3
   4   with the Clerk of the Court using the ECF system, which will send notice of such

   5   filing to all attorneys of record in this matter. Since none of the attorneys of record
   6
       are non-ECF participants, hard copies of the foregoing have not been provided via
   7
   8   personal delivery or by postal mail.
   9
  10         /s/ Tyla Flores-Gray
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                -3-
